Title: To Alexander Hamilton from George Washington, [20 January 1795]
From: Washington, George
To: Hamilton, Alexander


[Philadelphia, January 20, 1795]
Pursuant to the power vested in me by the Act entitled “an act providing for the payment of certain instalments of the foreign debts, and of the third instalment due on a Loan made of the Bank of the United States” passed the 8th. of this present month of January;
You are hereby directed to make or cause to be made the several payments in and by the said act described & authorised out of the proceeds of any foreign Loans had or made prior to the passing of the said act.

Given under my hand at Philadelphiathe twentieth day of Jany. in the year 1795.
Go. Washington

